Citation Nr: 0807150	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
establish entitlement to service connection for post 
traumatic stress disorder (PTSD), including whether service 
connection may be granted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The May 1996 rating decision denying the claim for 
entitlement to service connection for post traumatic stress 
disorder is final.

2.  The evidence associated with the claims file subsequent 
to the May 1996 rating decision, when presumed credible,  
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for post traumatic stress disorder.

3.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

4.  The veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service. 


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1996 RO decision 
denying the veteran's claim for service connection for PTSD 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

2.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in September 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
March 2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file. The veteran was not afforded 
a VA examination. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim pertaining to PTSD . As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

New and Material Evidence

The veteran seeks to reopen his claim for entitlement to 
service connection for PTSD. A claim for service connection 
for PTSD was previously considered and denied by the RO in 
May 1996. While the veteran filed a notice of disagreement as 
to the rating decision and a Statement of the Case was 
issued, the veteran failed to file a substantive appeal. 
Thus, the May 1996 rating decision is final and its merits 
may only be examined if new and material evidence has been 
submitted. 38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100 
(2007). 

In August 2004, the veteran sought to reopen the claim of 
entitlement to service connection for PTSD.  In a November 
2004 rating decision, the RO declined to reopen the claim, 
but in an April 2006 Supplemental Statement of the Case, the 
RO reopened and subsequently denied the veteran's claim of 
service connection for PTSD.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in September 2004. 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).



In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999). Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision." 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened. The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the May 1996 rating decision, the evidence of 
record consisted of a DD form 214 (Certificate of Discharge) 
and service personnel records (specifically the DA forms 2A 
and 2-1 reflecting the veteran's training, dates of service, 
duty assignments and decorations and awards among other data 
- all obtained by the RO in 1995 from the National Personnel 
Records Center (NPRC). Also obtained were service treatment 
records, VA outpatient treatment records, lay statements and 
a VA examination. 

In order to reopen his claim, in December 2004, the veteran 
submitted another DD form 214 - from an unknown source with 
markedly different data than reflected than that received in 
1995. Also received were VA medical records, private medical 
records, and hearing testimony.

The evidence submitted subsequent to the May 1996 rating 
decision is new, in that it was not previously of record, and 
is also material. In May 1996, the claim was denied as there 
was no additional stressor information. The DD form 214 
submitted in December 2004, when presumed credible, reflects 
that the veteran is the recipient of various combat-related 
awards and decorations. Thus, because the newly submitted 
evidence bears upon the question of whether the veteran 
served in combat, thus potentially qualifying him for the 
presumption afforded by 38 U.S.C.A § 1154(b), both new and 
material evidence is submitted.  See 38 U.S.C.A 
§ 1154(b)(Providing that in the case of any veteran who 
engaged in combat with the enemy in active service with the 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardship of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); See also 38 C.F.R. § 
3.304(d); Gregory v. Brown, 8 Vet. App. 563 (1996); Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

The additional evidence received since the May 1996 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

Accordingly, the claim of service connection for PTSD is 
reopened.  

Service Connection for PTSD

As part of the reopened claim, the veteran argues that he had 
extensive combat-related experience in the Persian Gulf War 
and the Grenada Incursion. The veteran relies upon the DD 
Form 214 he submitted in December 2004, which reflects such 
service, and that the veteran is the recipient of the expert 
marksmanship badge, nine awards of the Army Achievement 
Medal; and a "Gold Star" on the Army Parachutist Badge. 

Careful examination of the DD Form 214 submitted by the 
veteran in December 2004 (from an unknown source), with that 
obtained from the NPRC in December 1995 and the Army 
Personnel Records also obtained from the NPRC in May 1996 
clearly compels the conclusion that the December 2004 
submission is a patent alteration, and its misrepresentations 
are known to the veteran (i.e., the veteran is wholly 
untruthful in the current account). 

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an 
injury incurred in service alone is not enough. There must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for PTSD fails.   

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The veteran has a current diagnosis of PTSD, the remaining 
question is whether there is an in-service stressor; if there 
is evidence of combat service or corroborating evidence that 
his claimed stressors occurred. In rendering a medical 
opinion, the explicit or implicit opinion of the physician 
that the veteran is truthful is not necessarily probative as 
to the facts of the account.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999); (where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997).  

Salient data from the DD Form 214 obtained from NPRC in 1995 
indicates that the veteran's military occupational specialty 
was "combat engineer" with no secondary specialty; that he 
is the recipient of the sharpshooter badge for the M-16 
rifle, and 4 awards of the Army Achievement Medal. The DA 
Forms 2A and 2-1 are in accord as to these particulars, and 
that he served in the continental United States and in Korea. 

The DD Form 214 submitted by the veteran is markedly 
different. First, the type fonts are different in the 
signature line, which has been signed over by the commanding 
officer.  The type face in the "record of service" boxes 
does not match other type face in the document. In what can 
only be called a ridiculous effort to buttress his assertion 
that he was qualified for combat service, the latter DD Form 
214 indicates in part, as to the veteran's military 
occupational specialties:

		"2ND DAIRY MOS SPECIAL OPERATIONS"  

Clearly, the veteran has attempted to provide himself with a 
secondary military occupational specialty. The last duty 
assignment noted on the form submitted by the veteran is 
listed as "CO C307TH ENG BN," - the unit listing indicating 
a typographical error not customarily found on separation 
documents. The veteran's submission also has him being the 
recipient of the expert qualification badge for the M-16 
rifle, nine awards of the Army Achievement Medal; a "Gold 
Star" appurtenance to the Parachutist Badge (the Gold Star 
not being an Army qualification badge); two awards of the 
bronze star and one award of the silver star. The veteran's 
proffered separation document also indicates that he 
participated in the "Ranger Indoctrination Program," and 
that he also had service in the Grenada Invasion and the 
Persian Gulf War - such training and participation clearly at 
odds with that information in his DD Form 214 and personnel 
records as obtained by the NPRC.

Critically, after receipt of the veteran's submission of 
December 2004, VA verified its earlier findings relative to 
the veteran's service with NPRC in April 2005.

Having been provided by an agency of the U.S. Government, the 
Board is assured of the authenticity of the records obtained 
by VA in December 1995 and May 1996.  In this regard, this 
finding is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.  
See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§  
3.203(a), (c) (1997); see also Spencer v. West, 13 Vet. App. 
376, 380, (2000); (For propositions that service department 
findings are binding on VA; and illustrating high probative 
value of such evidence).

Further illustrating the falsity of the veteran's December 
2004 submission, his  veteran's service medical records 
document assignments and resulting medical treatment received 
in the United States and Korea.

The veteran's assertions are refuted by the evidence in his 
service personnel records. Although requested to do so, the 
veteran has never provided any documentation of his claimed 
combat service. The Board finds, therefore, that his 
assertions of having served in combat are not credible. See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the credibility of the evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence). The Board further 
finds that the veteran did not serve in combat while in 
service, and that corroborative evidence of his claimed in-
service stressors is required. See Cohen, 10 Vet. App. at 
145-46 (the Board is not required to accept the veteran's 
uncorroborated statement of having served in combat). 

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  

During his hearing testimony and notated in VA medical 
treatment records, the veteran reported his stressors 
included watching a man die in his arms, clearing mine 
fields, and watching men be shot down during combat.  

There is insufficient evidence to establish that the claimed 
stressors occurred. To the extent that the veteran has 
provided an account of his stressors, they are not verifiable 
due to a lack of sufficient detail, as well as being wholly 
inconsistent with the record of the veteran's military 
service. The RO contacted the veteran and requested further 
information in order to verify his stressors in September 
2004.  The veteran did not respond to the RO's request.  
Because the veteran has declined to assist VA in the 
development of his claim by providing an account of his 
claimed stressors, he has foreclosed all meaningful inquiry. 
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a).  

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to that extent only.

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


